Citation Nr: 1236661	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-18 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for the service-connected asbestos-related lung disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for an asbestos-related lung disease and assigned an initial disability rating of 30 percent, effective from November 2, 2006.

When this claim was before the Board in July 2010 the Board found that a claim for TDIU had been raised by the rating issue on appeal, citing Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issues of entitlement to a TDIU and initial evaluation for asbestos-related lung disease to the Originating Agency for additional development; the file has now been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  During the course of the appeal the Veteran had five pulmonary function tests, all of which showed Forced Vital Capacity of greater than 50- to 64-percent predicted and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method of better than 40- to 55-percent predicted.

2.  The preponderance of the evidence shows that the Veteran's sole service-connected disability is not sufficient by itself to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent for the asbestos-related lung disability are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.97, Diagnostic Code 6833 (2011).

2.  The criteria for award of a TDIU are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Regarding the duty to notify, in Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Accordingly, the duty to notify has been satisfied.

The RO has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records and service personnel records have been obtained.  The RO obtained the Veteran's Social Security Administration (SSA) records and treatment records from those VA and private medical providers identified by the Veteran as having relevant records.  The Veteran was afforded several VA examinations during the course of the appeal.  The Board remanded the case in July 2010 additional examination, which was performed in December 2010.  The Board has reviewed the addendum opinion and finds the RO substantially complied with the requirements articulated in the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board is not aware of any additional outstanding evidence that should be obtained before the claim is adjudicated.  In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.

Evaluation of Disability

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Special provisions regarding evaluation of respiratory conditions are found in 38 C.F.R. § 4.96.  Provisions relevant to asbestosis are as follows.

	(d)(1)  Pulmonary function tests (PFTs) are required to evaluate the condition except when under the following circumstances: (i) The results of a maximum exercise capacity  test are of record and are 20 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluate based on alternative criteria.  (ii) When pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed.  (iii) When there have been one or more episodes of acute respiratory failure.  (iv) When outpatient oxygen therapy is required.  

      (d)(2)  If the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) test is not of record, evaluate based on alternative criteria, as long as the examiner states why the test would not be useful or valid in a particular case.  

      (d)(3)  When the PFTs are not consistent with clinical findings, evaluate based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  

      (d)(4)  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be performed and states why.  .

      (d)(5)  When evaluating based on PFTs, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results; in those cases, use the pre-bronchodilator values for rating purposes.  

      (d)(6)  When there is a disparity between the results of different PFTs (Forced Expiratory Volume in one second [FEV-1], Forced Vital Capacity [FVC], etc.) so that the level of evaluation would differ depending on which test result is used, use the test result the examiner states most accurately reflects the level of disability.  
      
      (d)(7)  If the FEV-1 and the FVC are both greater than 100 percent, do not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.   

The Veteran's asbestosis is evaluated under the criteria of 38 C.F.R. § 4.97, Diagnostic Code (DC) 6833 (asbestosis).  Diagnostic Codes 6825 through 6833 in turn are rated under the General Rating Formula for Interstitial Lung Disease. 

The General Rating Formula for Interstitial Lung Disease provides that a rating of 10 percent is assigned for FVC of 75- to 80-percent predicted value, or for DLCO (SB) of 66- to 80-percent of predicted.  A rating of 30 percent is assigned for FVC of 65- to 74-percent predicted, or for DLCO (SB) of 56- to 65-percent predicted.  A rating of 60 percent is assigned for FVC of 50- to 64-percent predicted; or, DLCO (SB) of 40- to 55-percent predicted; or, maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A rating of 100 percent is assigned for FVC less than 50 percent of predicted value; or, DLCO (SB) less than 40-percent predicted; or, maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or, cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.
   
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability herein decided.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

Service connection is effective from November 2, 2006.  Because this is a claim for increased initial rating, the Board has considered evidence relating to severity of disability since that date.

As a baseline, the Veteran had a PFT by Lung and Chest Medical Associates in May 2006 in which the FVC was 78 percent of predicted and DLCO was 79 percent of predicted.  FEV-1 was 74 percent of predicted and FEV-1/FVC ratio was 76 percent.  Maximum exercise capacity was not recorded.  The impression was minimal obstructive lung defect, but additional restrictive lung defect could not be excluded based on spirometry alone.  The interpreter also noted mild decrease in diffusing capacity.  Contemporary chest X-ray by the same provider showed clear lung fields with some thickening of the pleura at the apices bilaterally.

Treatment records from Eastside Family Physicians dated in December 2006 show the Veteran had a history of chronic obstructive pulmonary disease (COPD) and was an ex-smoker who had recently resumed smoking.  The Veteran complained of getting short-winded with any exertional activity.  Physical examination showed the Veteran to have an emphysematous appearance; his respiratory effort showed no intercostal retractions or use of accessory muscles but auscultation showed slightly distant breath sounds with decreased exertion.  The Veteran was urged to stop smoking.

The Veteran had a PFT by Lung and Chest Medical Associates in May 2007 in which the FVC was 76 percent of predicted and DLCO was 96 percent of predicted.   FEV-1 was 75 percent of predicted and FEV-1/FVC ratio was 79 percent.  Maximum exercise capacity was not recorded.  As before, the impression was minimal obstructive lung defect but additional restrictive lung defect could not be excluded based on spirometry alone.  The interpreter also noted diffusing capacity to be within normal limits.

The Veteran had a VA respiratory examination in September 2007, in which he reported occasional productive cough and occasional dry cough.  He also complained of dyspnea on exertion and stated he could go approximately one quarter mile without experiencing shortness of breath.  He endorsed using a dose inhaler four times per day.  He denied any incapacitating periods requiring bedrest and treatment by a healthcare provider during the past year.  He admitted to having resumed smoking.  Examination of the lungs showed coarse breath sounds bilaterally without frank wheezes or rales appreciated; excursion was fair.  The examiner noted that a contemporaneous PFT showed FVC of 58.3 percent predicted,  DLCO (SB) of 58.9 percent predicted, FEV-1 of 70.6 percent predicted and FEV-1/FVC of 65 percent, with consequent interpretation of mild obstructive ventilator defect, lung volumes normal and diffusion capacity slightly decreased.  The examiner diagnosed chronic obstructive pulmonary disease (COPD) without evidence of a restrictive lung disease; the examiner stated the Veteran did not appear to have asbestosis.

The Veteran had computed tomography (CT) scan of the chest at Spartanburg Regional Medical Center (RMC) in January 2008.  The impression was stable partially calcified plaques involving the right anterior chest wall, stable biapical pleural-parenchymal blebs and scarring.

In support of his claim for increased rating the Veteran submitted a letter to VA in June 2008 arguing that the January 2008 CT scan cited above documented that his plaque had grown from 1 mm (at the time of his application to VA for disability) to the current 6 mm x 8 mm.  He also stated his service-connected condition rendered him unable to work, citing a disability grant from the Social Security Administration (SSA) effective from April 1997.  The Veteran's wife added a notation that the Veteran had a hard time doing anything and that his breathing had recently gotten worse.

The file contains a handwritten note by Dr. Wilson Smith, written on a prescription pad and dated in April 2010.  Dr. Smith stated that abnormalities that had been noted in 2004 and 2004 are within high medical certainty due to asbestos exposure.

The Veteran had CT scan of the chest at Spartanburg RMC in July 2010.  The impression was stable pleural plaques on the right, unchanged from the previous study in January 2008; new findings were demonstrated elsewhere in the chest.

The Veteran had a VA examination in December 2010 in which he denied any cough, hemoptysis or anorexia although he endorsed dyspnea on exertion.  He also endorsed using an inhaler. He admitted smoking.  He denied any episodes of incapacitation due to his asbestos-related condition.  He stated he was limited in his activities of daily living in that he could not do heavy lifting and would give out quickly.  Physical examination showed no signs of conversational dyspnea.  Lungs were clear to auscultation, with no rales, wheezes or rhonchi.  There was no sign of restrictive disease on examination.  The examiner noted that VA PFT in August 2010 had shown FVC of 80.3 percent predicted and DLCO of 59.4; FEV-1 was 69.1 percent.  The examiner diagnosed history of asbestos exposure with mild obstructive ventilator defect with normal lung volumes and diffusion, which is identical to the interpreter's impression of the PFT.  

The examiner stated an opinion, after reviewing the claims file and most recent PFTs that the Veteran's asbestos-related lung condition does not render him unemployable.  The examiner noted the Veteran has only mild obstructive ventilatory defect, and has normal lung volumes and diffusion; this is similar to findings in 2007 when PFTs also showed mild obstructive ventilatory defect.  If anything, the Veteran's current PFT results were improved compared to the PFT in 2007.  

The Veteran had a PFT by Lung and Chest Medical Associates in January 2011 in which the FVC was 79 percent of predicted and DLCO was 76 percent of predicted.   FEV-1 was 76 percent of predicted and FEV-1/FVC ratio was 67 percent.  Maximum exercise capacity was not recorded.  The impression was mild obstructive lung defect; as before, additional restrictive lung defect could not be excluded based on spirometry alone.  The interpreter also noted mild decrease in diffusing capacity.

The Veteran's most recent PFT of record was performed by Lung and Chest Medical Associates in June 2011.  The FVC was 66.83 percent of predicted; the DLCO was not recorded.  FEV-1 was 60.71 percent of predicted and FEV-1/FVC ratio was 90.85 percent.  Maximum exercise capacity was not recorded.  The impression was mild restriction.

The file contains a letter from Mr. JG, undated but received by the RO in July 2011. Mr. JG stated he had been the Veteran's friend and neighbor for most of his life and that Mr. JG had observed over the last couple of years that the Veteran's lack of breathing had become quite apparent and noticeable.  Mr. JG had been required to help the Veteran perform outdoor chores that he would not have been asked to do in years past.

The Veteran submitted a letter in July 2011 arguing that increased rating was appropriate because his pleural plaque had grown significantly in size.  The Veteran asserted there must be something wrong with the PFTs because he is unable to walk from his vehicle to a place of business without becoming completely out of breath.   

The Veteran's wife submitted a letter to VA in August 2011 stating that she had been married to the Veteran for 41 years and observed he was no longer able to do things they had done together for many years, such as walking around.  She stated the Veteran is unable to walk without getting out of breath, and that he has a hard time sleeping at night.

On review of the evidence above, the Board notes at the outset that during the course of the period under review the Veteran has had no less than five PFTs, all of which showed FVC greater than of 50- to 64-percent predicted and DLCO (SB) better than 40- to 55-percent predicted.  Alternatively, the record does not show maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  The record does not show, and the Veteran does not assert, that he has pulmonary hypertension or outpatient oxygen therapy.  Accordingly, the Veteran's disability does not approximate the schedular criteria for a rating of 60 percent, the next highest level of disability. 

Consideration has been given to assigning a staged rating; however, at no during the period under review does the disability warrant more than the rating assigned.  See Fenderson, 12 Vet. App. 119.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has considered the lay evidence offered by the Veteran in the form of his statements to various medical providers and correspondence to VA by the Veteran, by his wife and by Mr. JG.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Similarly, the Veteran's wife and Mr. JG are competent to report eyewitness impressions of the Veteran's visible symptoms.  Such evidence generally consists of assertions that the Veteran has dyspnea with exertion.  While such evidence is credible, there are no diagnostic codes in the rating schedule that equate disability to subjective shortness of breath; rather, all applicable diagnostic codes, including COPD (DC 6604), are based on measurable impairment as demonstrated by PFTs.  Accordingly, even affording full competence and credibility to the lay evidence offered by the Veteran, such lay evidence does not show entitlement to a higher rating. 

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds that the rating criteria contemplate the Veteran's respiratory disability on appeal, as he has described no respiratory functional impairments that are not specifically incorporated in the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability on appeal, and referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

In sum, the Board has found that the criteria for an initial rating higher than 30 percent for the service-connected respiratory disability are not met.  Accordingly, because the preponderance of the evidence is against the claim, it must be denied.

Entitlement to TDIU

Applicable Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. 447, 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Marginal employment will not be considered incompatible with a determination of unemployability, if the restriction as to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17.  Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  Van Hoose, 4 Vet. App. 361, 363.   

Evidence and Analysis

Review of the Veteran's VA educational/vocational training file shows he has a high school education.  He pursued courses leading toward an Associate Degree in Business Management during the 1970s but apparently did not complete the requirements for award of a degree.
 
The Veteran has a single service-connected disability (asbestos-related lung disease) rated as 30 percent disabling.  He accordingly does not meet the schedular threshold for consideration of a TDIU under 38 C.F.R. § 4.16(a).

However, because it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

The effect of a service-connected disability appears to be measured differently for purposes of extraschedular evaluation under 38 CFR § 3.321(b)(1) and for purposes of a TDIU claim under 38 CFR § 4.16.  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The Board must address referral under 38 CFR § 3.321(b)(1) only in cases where the issue is expressly raised by the claimant or the record before the Board contains evidence of "exceptional or unusual circumstances" indicating the rating schedule may be inadequate to compensate for average impairment of earning capacity due to the disability.  In contrast, 38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular veteran unemployable.  See VAOPGCPREC 6-96 (August 16, 1996).  

Review of the file shows the Veteran was awarded disability benefits by the Social Security Administration (SSA) effective from April 1997, per an SSA disability determination dated in August 1999.  The disability was based on asbestosis (primary diagnosis) and emphysema (secondary diagnosis).  Review of the SSA decision letter, which was dated in July 1999, shows the SSA Administrative Law Judge determined the Veteran to be disabled due to asbestosis, emphysema, chronic bronchitis, degenerative arthritis of the knees, degenerative lumbar disc disease, hypertension and angina, which in aggregate rendered the Veteran unable to perform more than sedentary labor. 

The file was reviewed by a VA physician in August 2010, who noted the various PFTs and other diagnostics of record as well as the grant of disability benefits by SSA.  The examiner stated that the Veteran's current symptomatology does not make him unable to secure or gain employment.

As noted above, the Veteran had a VA respiratory examination in December 2010 that was performed by a physician other than the physician who recorded the August 2010 opinion above.  The examiner opined, after reviewing the claims file and most recent PFTs, that the Veteran's asbestos-related lung condition does not render him unable to secure and maintain substantially gainful employment.  The examiner noted the Veteran has only mild obstructive ventilatory defect, and has normal lung volumes and diffusion; this is similar to findings in 2007 when PFTs also showed mild obstructive ventilatory defect.  If anything, the Veteran's current PFT results were improved compared to the PFT in 2007.  The examiner concluded that the Veteran's mild obstructive ventilator disorder would not render him unable to secure and maintain substantially gainful employment.      

The Veteran submitted a letter in July 2011 stating he was unable to walk from his vehicle to a place of business without becoming completely out of breath and that he has to drive a car out to his backyard chicken house to feed the chickens because he lacks the breath to walk.  He reported there was no possible way he could work.

On review of the evidence above, the Board notes at the outset that SSA has found the Veteran to be unemployable.  However, the findings of the Social Security Administration are not controlling in the adjudication of VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).

On this issue, the Veteran asserts he cannot work due to his respiratory disability, but PFTs and examination reports as discussed above have consistently found only a mild impairment.  Further, competent and uncontroverted medical opinions in August 2010 and December 2010 agree that the Veteran's service-connected respiratory disability does not render him unable to obtain and maintain gainful employment; the Board notes in that regard that even the SSA disability determination appears to find the Veteran to have been capable of at least sedentary employment even though the ultimate grant of SSA disability included consideration of numerous nonservice-connected comorbid conditions (hypertension, angina, osteoarthritis, degenerative lumbar disc disease, etc.).

The Board notes the Veteran is a high school graduate with the demonstrated capacity to study for an undergraduate degree; he accordingly has the capacity for sedentary employment that is not precluded by his service-connected respiratory disability.  The Board concludes that referral for extraschedular evaluation under 38 C.F.R. § 4.16(b) is not warranted.  Based on the evidence and analysis above, the Board finds the criteria for award of a TDIU, to include on an extraschedular basis, are not met.  Accordingly, the claim must be denied.


ORDER

An initial rating higher than 30 percent for the asbestos-related lung disability is denied.

Entitlement to a TDIU is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


